Exhibit 10(xx)

SECOND AMENDMENT

TO

REGISTRATION RIGHTS AGREEMENT

This SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
made and entered into this 23rd day of June, 2010, by and among Magellan
Petroleum Corporation, a Delaware corporation (the “Company”), Young Energy
Prize S.A., a Luxembourg corporation (“YEP”), and ECP Fund, SICAV-FIS, a
Luxembourg entity formerly known as YEP I, SICAV-FIS (“Fund”). This Amendment
amends the Registration Rights Agreement dated as of July 9, 2009, as amended on
October 14, 2009 (the “Registration Rights Agreement”), among the Company, YEP
and Fund. Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given to such terms in the Registration Rights
Agreement. The Company, YEP and Fund are collectively the “Parties” hereunder,
and each of them individually is a “Party.”

WHEREAS, the Parties desire to amend the Registration Rights Agreement as set
forth herein; and

WHEREAS, Section 7(a) of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended only by a writing signed by the
Company, YEP and Fund.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:

1. Amendment of Registration Rights Agreement.

(a) The definition of “Warrant” in Section 1 of the Registration Rights
Agreement shall be amended to read in its entirety as follows:

“Warrant” means the warrant to purchase shares of Common Stock issued to the
Investor on July 9, 2009, as the same was amended on March 11, 2010 and as may
be amended and restated from time to time.

2. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Registration Rights Agreement shall continue in
full force and effect.

3. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The parties have caused this Amendment to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

MAGELLAN PETROLEUM CORPORATION By:  

/s/ William H. Hastings

Name:   William H. Hastings Title:   President and Chief Executive Officer YOUNG
ENERGY PRIZE S.A. By:  

/s/ Nikolay V. Bogachev

Name:  

Nikolay V. Bogachev

Title:  

President & CEO

ECP FUND, SICAV-FIS By:  

/s/ Kurt Reinertz

Name:  

Kurt Reinertz

Title:  

Director

By:  

/s/ Patrick Hansen

Name:  

Patrick Hansen

Title:  

Director